Exhibit ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES ITURAN LOCATION AND CONTROL LTD. PRESENTS RESULTS FOR THE FOURTH QUARTER AND FULL YEAR OF 2009 Full Year 2009 earnings per share reached a record $0.87, a YoY growth of 22% AZOUR, Israel – February 17, 2010 – Ituran Location and Control Ltd. (NASDAQ: ITRN, TASE: ITRN), today announced its consolidated financial results for the fourth quarter and full year ended December 31, 2009. Highlights of the Quarter · An 13,000 increase in net subscribers to a record of 562,000 as of December 31, 2009; · Gross margin surpasses 50% for the first time in Ituran’s history; · Record quarterly EBITDA at $10.7 million; · Generated strong operating cash flow of $12.5 million; ended the quarter with $78.1 million in net cash; · Announced dividend for 2009 of $32.8 million or $1.50 per share. Fourth quarter Results Revenues for the fourth quarter of 2009 reached US$33.7 million. This is 15% above revenues of US$29.4 million in the fourth quarter of 2008. 77.4% of revenues were from location based service subscription fees and 22.6% from product revenues. Revenues from subscription fees grew by 25% over the same period last year. The increase in subscription fees was mainly due to the increase in the subscriber base, which grew to 562,000 as of the end 2009, compared with 511,000 at the end of 2008, and as a result of the strength of the Brazilian Real versus the US Dollar. Product revenues were $1 million below those of the same period last year, due to lower sales of products in Israel and the full switch to leasing rather selling the equipment in Brazil. Gross profit for the fourth quarter of 2009 was US$ 17.1 million (50.9% of revenues) compared with US$14.1 million (48.1% of revenues) in the fourth quarter of last year. Operating profit for the fourth quarter of 2009 was US$6.9 million (20.6% of revenues) compared with an operating profit of US$5.2 million (17.6% of revenues) in the fourth quarter of 2008. Financial income for the fourth quarter of 2009 was US$0.7 million compared with US$5.3 million in the fourth of quarter 2008. The high level of financial income in the fourth quarter of 2008 was due exchange rate changes affecting the value of Ituran’s cash holdings. EBITDA for the quarter was $10.7 million (31.8% of revenues) compared to an EBITDA of $8 million (27.1% of revenues) in the fourth quarter of last year. Net profit was US$5.5 million in the fourth quarter of 2009 (16.4% of revenues), compared with a net profit of US$5.9 million (20.0% of revenues), as reported in the fourth quarter of 2008. Fully diluted EPS in the fourth quarter of 2009 was US$0.26, compared with fully diluted EPS of US$0.28 in the fourth quarter of 2008, and fully diluted EPS of US$0.22 in the prior quarter. ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES Cash flow from operations during the quarter was $12.5 million. Full Year Results Revenues for 2009 reached US$121.4 million. This is 8.5% below revenues of US$132.6 million in 2008. The main reason for reduction compared with 2008 was due to negative exchange rate differences and lower product sales in Israel. Operating profit for 2009 was US$24.4 million (20.1% of revenues) compared with an operating profit of US$25.7 million (19.3% of revenues) in 2008. Excluding the above-mentioned exchange rate changes the operating profit would have increased by a further $1.8 million in 2009. EBITDA for the year was $36.9 million (30.4% of revenues) compared to an EBITDA of $35.8 million (27.0% of revenues) last year.Excluding the above-mentioned exchange rate changes the EBITDA would have increased to $40.7 million in 2009. Net profit was US$18.2 million in 2009 (15% of revenues), compared with a net profit of US$14.9 million (11.2% of revenues), as reported in 2008. Fully diluted EPS in 2009 was US$0.87, compared with fully diluted EPS of US$0.69 in Cash flow from operations for the year was US$37.7 million. As of December 31, 2009, the Company had a net cash position, including marketable securities and deposits, of US$78.1 million or $3.72 per share. This is compared with US$70.6 million on September 30, 2009, and US$55.3 million as of December 31, 2008. Dividend The Board of Directors announced the issue of a dividend amounting $32.8 million, or 180% of net profit, for 2009. In November, the Board of Directors approved an increase in the dividend policy, providing for an annual dividend distribution in an amount not less than 50% of the Company’s, net profit, whereby the annual dividend policy has historically been to issue approximately 25%. The dividend’s record date is March 23, 2010, and the dividend will be paid on April 7, 2010, net of taxes and levies, at the rate of 20%. Eyal Sheratzky, Co-CEO of Ituran said, “I’m pleased to say we ended quite a difficult year for the global economy with record profits, record cash generation and we subsequently declared a strong dividend, amounting to $32.8 million. The increase in our dividend follows the decision of the Board to issue at least half of our net profits on a yearly basis. Our high level of cash generation, combined with our strong cash position ending 2009, has allowed us to issue a significantly higher dividend for the year. Even after the issuance of this dividend, we will still maintain a strong balance sheet, with working capital and cash that will allow us to execute on all our strategic plans.” Continued Mr. Sheratzky, “We start 2010 very well positioned with an ability for achieving continued growth and performance, driven by our momentum in Brazil- a region in which we are a market leader. At the same time, our business in Israel is stable and cash generating. Our results and continually improving margins, demonstrate the inherent operating leverage within our business model whereby we can grow our revenues with a small associated incremental increase in expenses, leading to increased profitability. We look forward to continuing our growth into 2010, a year in which we see a lot of potential for Ituran.” 2 ITURAN LOCATION AND CONTROL LTD. AND ITS SUBSIDIARIES Conference Call Information The Company will also be hosting a conference call later today, February 17, 2009 at 9am EST. On the call, management will review and discuss the results, and will be available to answer investor questions. To participate, please call one of the following teleconferencing numbers. Please begin placing your calls at least 10 minutes before the conference call commences. If you are unable to connect using the toll-free numbers, please try the international dial-in number. US Dial-in Number: 1 CANADA Dial-in Number: 1 ISRAEL Dial-in Number: 03 918 0644 INTERNATIONAL Dial-in Number: + At: 9am Eastern Time, 6am Pacific Time, 4pm Israel Time For those unable to listen to the live call, a replay of the call will be available from the day after the call in the investor relations section of Ituran's website. Certain statements in this press release are "forward-looking statements" within the meaning of the Securities Act of 1933, as amended. These forward-looking statements include, but are not limited to, our plans, objectives, expectations and intentions and other statements contained in this report that are not historical facts as well as statements identified by words such as "expects", "anticipates", "intends", "plans", "believes", "seeks", "estimates" or words of similar meaning. These statements are based on our current beliefs or expectations and are inherently subject to significant uncertainties and changes in circumstances, many of which are beyond our control. Actual results may differ materially from these expectations due to changes in global political, economic, business, competitive, market and regulatory factors. About Ituran Ituran provides location-based services, consisting predominantly of stolen vehicle recovery and tracking services, as well as wireless communications products used in connection with its location-based services and various other applications.
